The Decision of August 6,2009 of the Sentence Review Division was incorrect in that the Decision was noted as affirmed. At the August 6, 2009 sentence review hearings, the defendant had requested a continuance in this matter and it was granted by the Division.
NOW, THEREFORE, IT IS ORDERED ADJUDGED AND DECREED THAT the August 6, 2009 Decision shall be amended and the Application for Review of Sentence shall be continued to the next available hearing on November 12, 2009. Notice will be given four weeks prior to the hearing informing the defendant and counsel of the actual date and time of the hearing.
DATED this 28th day of August, 2009.
Chairperson, Hon. Stewart Stadler